Case 16-70233-JHH13   Doc   Filed 11/12/19 Entered 11/12/19 13:38:43   Desc Main
                            Document     Page 1 of 7
Case 16-70233-JHH13   Doc   Filed 11/12/19 Entered 11/12/19 13:38:43   Desc Main
                            Document     Page 2 of 7
Case 16-70233-JHH13   Doc   Filed 11/12/19 Entered 11/12/19 13:38:43   Desc Main
                            Document     Page 3 of 7
Case 16-70233-JHH13   Doc   Filed 11/12/19 Entered 11/12/19 13:38:43   Desc Main
                            Document     Page 4 of 7
Case 16-70233-JHH13   Doc   Filed 11/12/19 Entered 11/12/19 13:38:43   Desc Main
                            Document     Page 5 of 7
Case 16-70233-JHH13   Doc   Filed 11/12/19 Entered 11/12/19 13:38:43   Desc Main
                            Document     Page 6 of 7
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ALABAMA
                                 TUSCALOOSA DIVISION

 In Re:                                            Case No. 16-70233-JHH13

 Joseph M Powell                                   Chapter 13

 Debtor.                                           Judge Jennifer H. Henderson

                                    CERTIFICATE OF SERVICE

I certify that on November 12, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          John E Bockman, Debtor’s Counsel
          mail@bockmanlaw.com

          C David Cottingham, Chapter 13 Trustee
          dcottingham@ch13tuscaloosa.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on November 12, 2019, a copy of the foregoing Notice of Mortgage
Payment Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to
the following:

          Joseph M Powell, Debtor
          14642 Lewis Road
          Tuscaloosa, AL 35406


 Dated: November 12, 2019                          /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com




Case 16-70233-JHH13           Doc    Filed 11/12/19 Entered 11/12/19 13:38:43         Desc Main
                                     Document     Page 7 of 7
